Title: From Thomas Jefferson to Edmund Bacon, 25 October 1807
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Sir
                            
                            Washington Oct. 25. 07.
                        
                        Your’s of the 16th. was recieved by the post of last week. I authorised mr Shoemaker to give some Whiskey to
                            the people while at work in the water. we must of course take his word for the quantity. be pleased to settle with him
                            also for the work of his cart. but you will do well to warn him to furnish nothing on my account but on your written order
                            or mine. otherwise he will be paying his rents by jobs of which we know nothing. I would rather put off cleaning out the
                            canal till next summer, if there be water enough without it. if our bolting cloth is not perfectly good, I must get a new
                            one, otherwise the other mill will take all the wheat custom from us; and I would wish at least to get as much wheat, as
                            that picking out the finest of it, we may have enough for three months table use. mr Belt should reserve the best,
                            manufacture it in the best manner & barrel it up for us. I shall depend entirely on your procuring the stock of corn &
                            fodder. mr Craven Peyton is in my debt & says he will let you have corn. I observe the leaves are not yet falling from
                            the trees. Davy should not come till they are pretty much fallen. I tender you my best wishes
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. if a new boulting cloth should be necessary mr Belt must inform me what sort of a one to get.
                        
                    